Citation Nr: 9903262	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis, 
claimed as jungle rot of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1964 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and June 1997 rating determinations of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for PTSD, will 
be considered in the remand portion of this decision.


FINDING OF FACT

1.  There is no competent evidence of a nexus between tinea 
pedis and active service.  

2.  There is no competent evidence of jungle rot currently.



CONCLUSION OF LAW

The claim of service connection for tinea pedis, claimed as 
jungle rot, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's service records show that In August 1965 he was 
seen with complaints of sore feet as a result of lifting 
ammunition.  In 1966, he was treated for pustular lesions 
over the shoulder area, groin rash, and mild acne of the 
back.  The veteran was seen in 1967 for plantar warts on the 
bottom of his right, and warts on his left arm and penis.  
The veteran's October 1967 separation examination noted 
normal findings for the skin and feet. 

The veteran was accorded a VA examination in August 1996.  At 
that time, he reported the onset of tinea pedis during 
Vietnam, when he noticed scaling and cracking of his feet.  
He reported that he noticed a chronic thickening of his 
toenails and difficulty cutting them.  The veteran reported 
that he had never been treated with oral therapy for his 
toenail fungus.  He reported that he occasionally used lotion 
on his feet, but continued to have puritus and cracking of 
his feet.  

On examination of the feet, there was marked scaling and 
erythema in a moccasin distribution.  There was also marked 
thickening of all nail beds with a white pithy material.  The 
impression was tinea pedis, chronic. 

The veteran was accorded a personal hearing in September 
1996.  At that time, he testified that his feet itched 
constantly.  He also testified that he had had "jungle rot" 
in service, and that the condition was treated with a 
disinfectant powder.  The veteran testified that his skin 
disorder is constant and has been for over 30 years.  

Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology. See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

ce-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence, 
provided such evidence is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service. 38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d) (1998).  However, competent evidence of a nexus 
between a current disability and service is still required.  
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).

Analysis

The service medical records show no complaints or findings of 
tinea pedis or jungle rot, in service.  At the time of the 
veteran's separation from service, normal findings were 
reported for the skin and feet.  On his service separation 
report of medical history, the veteran indicated that he had 
never had a skin disease.  Regardless of these negative 
findings, for purposes of submitting a well-grounded claim, 
the veteran is competent to report that he observed an 
abnormality of his skin during service.  Savage.

The veteran is also competent to testify, as he did at his 
hearing, that he has had a continuity of symptomatology since 
service. Id.  However, competent medical evidence is needed 
to show a diagnosis of tinea pedis or jungle rot in service, 
or to relate the conditions observed by the veteran in 
service and thereafter, to the current diagnosis of tinea 
pedis.  The veteran, as a lay person, is not competent to 
diagnose tinea pedis or jungle rot.  Sacks.

While the veteran is competent to report observable symptoms, 
he is not competent to render an opinion that tinea pedis was 
present in service or is related to service.  Id.  There is 
no competent (medical) evidence relating this condition to 
service or to the reported continuity of symptomatology.  
Therefore the claim for service connection for tinea pedis, 
claimed as jungle rot of the feet, is not well grounded.


ORDER

Service connection for tinea pedis, claimed as jungle rot of 
the feet, is denied.  


REMAND

The veteran seeks service connection for PTSD, which he 
claims he incurred as a result of events witnessed and 
performed during active duty in the Republic of Vietnam. The 
claimed events are contained in VA examinations, VA 
outpatient treatment reports, private medical records, and in 
the personal hearing transcript.

The service personnel records show that the veteran served as 
a cook and an ammunition handler. The veteran's personnel 
records also show that he was assigned to the 576th Ordnance 
Company in Vietnam in August 1965 and the 54th Ordnance 
Company in June 1966.  He was absent without leave (AWOL) 
from November 1965 until 1966.  In July 1966, the veteran 
again was AWOL until December 1966.  Service records show 
that the veteran participated in the Vietnam Defense and 
Counter Offensive campaigns.  The veteran's DD Form 214 show 
that he was awarded the Vietnam Campaign and Service Medals.

The veteran underwent a VA psychiatric examination in August 
1996.  It was 
reported that he had witnessed a Vietnamese woman, who had 
given birth to a female, then kill the child.  It was 
reported that the veteran saw dead children thrown in the 
garbage and mutilated babies along the roadside.  It was 
reported that after a fire fight around the perimeter of the 
ammunition dump the veteran was detailed to dispose of 
Vietcong bodies.  This was accomplished by burning the bodies 
with fuel oil in a trench.

It was further reported that while the veteran was on 
security guard duty, the ammunition dump was fired upon, and 
he witnessed small bunker like structures blown up by 
incoming rounds and resultant casualties.  The veteran also 
reported that he had been hazed for racial reasons while in 
the stockade.  He further reported that he had witnessed a 
soldier of a different racial group, beat and rape a soldier 
of the veteran's racial group while in the stockade.  The 
diagnosis was PTSD, chronic, severe, with depressed mood.  It 
was noted that the veteran's claims file was available for 
review.  

The veteran is currently receiving treatment from a Vietnam 
Support Group in Ellensburg, Washington.  The veteran has 
individual sessions once a month with his psychiatrist and 
twice a month with his group facilitator.  The veteran's 
physician
reported that the veteran continues to exhibit PTSD 
symptomatology. 

In the veteran's VA Form 21-4138 dated in February 1997, the 
veteran reported that he witnessed the death of a friend when 
the friend's truck was struck by an incoming round in either 
late 1965 or early 1966.  

At a hearing before a hearing officer at the RO in September 
1997, the veteran testified that he had "Sergeant Charlie" 
taught him how to lay land mines and set up a good perimeter.  
He testified that the 54th Ordnance came under a mass attack 
in January or February of 1966.  It does not appear that 
efforts have been made to obtain supporting evidence of these 
stressors.

Under these circumstances, the Board finds that further 
development is necessary. Consequently, the case is REMANDED 
to the RO for the following actions.


1.  The RO should contact the veteran and 
request that he furnish information as to 
any psychiatric treatment he has received 
since 1994.  The RO should then take the 
necessary steps to obtain any of those 
records not currently a part of the 
claims file, and associate then with the 
claims folder. 

2.  The veteran should again be requested 
to provide any additional information 
regarding his claimed stressors. The 
information should include as much detail 
as possible regarding dates, places, 
detailed descriptions of events, and 
identifying information, including names, 
ranks, and units of assignments.

3.  The RO should then attempt to obtain 
credible supporting evidence of these 
stressors, including the stressors 
reported above, from the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, the 
Vietnam Veterans Memorial Directory of 
Names, and such other sources as may be 
deemed appropriate.  USASCUR should be 
asked to furnish information as to 
whether the veteran's participation in 
the Vietnam Defense and Counter Offensive 
Campaigns or award of the Vietnam 
Campaign and Service medals signify that 
he engaged in combat.

4.  If the RO determines that there is 
credible supporting evidence of any 
stressor, or that the veteran engaged in 
combat, he should be afforded a VA 
psychiatric examination. The RO should 
specify for the physician the stressors 
it has determined are supported by the 
evidence of record and instruct the 
examiner that only those events should be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied. 

The examination should include all 
appropriate tests and evaluations. The 
examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-III-R and DSM-IV), in arriving at 
diagnoses, enumerating the specific 
diagnostic criteria and the specific 
findings meeting the criteria for any 
disorder found. If PTSD is diagnosed, the 
stressors supporting the diagnosis must 
be identified. The claims folder, 
including a copy of this remand decision, 
MUST be made available and reviewed by 
the examiner prior to examination.

5.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate. 

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
summarizes the pertinent evidence, fully 
cites the applicable laws and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period to 
respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration. The purpose of this remand 
is to obtain additional information and to ensure due process 
of law. No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


